Citation Nr: 0033966	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  97-26 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to assignment of a higher disability rating 
for post-traumatic stress disorder (PTSD), currently rated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from December 1941 to 
November 1945, including a period as a Prisoner of War of the 
German Government from April 1943 to May 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefit sought on 
appeal.  As to the tinnitus issue, a notice of disagreement 
was received in November 1997, a statement of the case was 
issued in November 1997, and a substantive appeal was 
received in June 1998.  As to the PTSD issue, a notice of 
disagreement was received in August 1997, a statement of the 
case was issued in September 1997, and a substantive appeal 
was received in September 1997.  

The veteran testified at an RO hearing in October 1997.  He 
was scheduled to appear at a hearing before the BVA in July 
2000; however, in June 2000, he withdrew that request.  There 
are no other outstanding hearing requests of record.  

The Board notes that while appeals as to several other issues 
were initiated during the course of the present appeal, the 
only issues for which an appeal was completed with a timely 
substantive appeal and certified for appellate review are 
those listed on page one of this decision.  The Board also 
notes that in statements dated in October 1997 and April 
1998, the veteran appeared to be raising an claim based on 
residuals of frostbite.  That matter is hereby referred to 
the RO for appropriate action.



FINDING OF FACT

The positive evidence is in a state of approximate balance 
with the negative evidence on the question of whether the 
veteran's current medially diagnosed tinnitus was first 
manifested during his active military service. 


CONCLUSION OF LAW

The veteran's tinnitus was incurred during his active 
military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is claiming entitlement to service connection for 
tinnitus.  At a hearing at the RO in October 1997, the 
veteran testified that he served as a turret operator in 
service, and was shot down in the Mediterranean Sea on his 
41st mission.  He indicated that he constantly endured noise 
exposure from the pounding of shells, but at the time he did 
not think about the noise.  He testified that he first had 
ringing in his ears in about 1943 during service.  He stated 
that he currently had ringing in his ears, and that he had 
experienced this ringing continuously since he was discharged 
from service.  The veteran also stated that shortly following 
service, in 1947, he saw a doctor for hearing problems.  

The veteran's service medical records are not currently of 
record, despite attempts by the RO to obtain those records.  
It appears that they may have been destroyed at the 1973 fire 
at the National Personnel Records Center.  However, 
information in the veteran's claims file, including his DD 
Form 214, indicates that his military occupational specialty 
was an aerial gunner, and it is clear that he saw combat 
action during World War II.  

A January 1988 VA medical record notes that the veteran had 
intermittent tinnitus.  A September 1996 VA audiology record 
indicates that the veteran had occasional tinnitus.  In a 
November 1996 VA examination report, the veteran reported 
that the tinnitus in his ears began years ago; he stated that 
he had had exacerbations of his tinnitus periodically.  In a 
November 1996 VA audiology report, it was noted that the 
veteran had a "significant history of both military and 
occupational noise exposure."  The veteran also had a type 
of hearing loss that was "not inconsistent with that which 
is seen due to noise exposure."  It is clear from the 
medical evidence that there is a current medical diagnosis of 
tinnitus. 

According to the law, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease in 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  The mere fact of an in-service injury is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The evidence of record, as noted above, contains current 
medical evidence of tinnitus.  Additionally, the veteran has 
a history of significant noise exposure during service.  
Moreover, the veteran has testified that he has had ringing 
in his ears during service in about 1943.  

At this point the Board notes that under 38 U.S.C.A. 
§ 1154(b), the veteran's assertions regarding injury during 
combat shall be accepted if consistent with the circumstances 
of such service.  The veteran's testimony regarding noise 
exposure from gunfire as well as wind noise in the gun turret 
are consistent with combat.  It appears from the veteran's 
testimony that such exposure occurred during combat.  

The essential problem is to link the tinnitus to the acoustic 
trauma.  Unfortunately, the veteran's service medical records 
are not available.  The Board does find the veteran's 
testimony to be credible, however, and the Board also finds 
that he is competent as a layperson to testify as to the 
ringing in his ears which he has testified has gone on, 
although intermittently, since service.  Under the 
circumstances of this particular case, the Board finds that 
there is an approximate balance of the positive evidence with 
the negative evidence on the question of a causal 
relationship between the veteran's tinnitus and his military 
service.  In such a case, the law dictates that the veteran 
prevail.  38 U.S.C.A. § 5107(b) (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. § 3.102, (2000).


ORDER

Entitlement to service connection for tinnitus is warranted.  
To this extent, the appeal is granted.


REMAND

The Board notes that on November 9, 2000, the President 
signed into law a bill to provide a general duty to assist 
all claimants in establishing claims for VA benefits.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. § 5103A).

A review of the record reveals that this appeal was initiated 
by the veteran's disagreement with an August 1997 rating 
decision, which granted service connection for PTSD, and 
assigned a 10 percent disability rating.  As the veteran is 
appealing the original assignment of a disability evaluation 
following an award of service connection, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating 
to the present time.  See Fenderson v. West, 12 Vet.App. 119 
(1999).)

At the time of that decision, the record contained a November 
1996 VA POW examination report, which reflects a diagnosis of 
PTSD.  However, it does not appear that there has been a 
comprehensive psychiatric examination since that time.  In 
his substantive appeal, received in September 1997, the 
veteran indicated that his PTSD condition continued to 
deteriorate.  In light of the veteran's statement that his 
disability has continued to worsen, as well as the fact that 
the most recent medical evidence regarding the veteran's PTSD 
is dated four years ago, the Board finds that the veteran 
should be afforded an additional VA examination for PTSD.  
See VAOPGCPREC 11-95.  

Therefore, in light of the foregoing, this matter is REMANDED 
for the following actions:

1.  The RO should review the claims files 
and undertake any necessary action to 
comply with the new assistance to the 
veteran requirements under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 
U.S.C. § 5103A).  

2.  After completion of the foregoing, 
the RO should schedule the veteran for a 
VA psychiatric examination to ascertain 
the severity of his PTSD.  The claims 
file must be made available and reviewed 
by the examiner in connection with the 
examination.  All findings should be 
reported to allow for evaluation under 
all applicable diagnostic criteria, and 
the examiner should report a Global 
Assessment of Functioning (GAF) score 
solely attributable to the PTSD, if 
possible. 

3.  Thereafter, the RO should review the 
expanded record and determine whether an 
evaluation in excess of 10 percent is 
warranted for the service-connected PTSD.  
The RO should consider both the current 
rating criteria for PTSD and the criteria 
in effect prior to November 7, 1996.  The 
RO should also consider whether staged 
ratings are warranted.  See Fenderson.  
The veteran and his representative should 
be furnished a supplemental statement of 
the case and afforded an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review.  

The purpose of this remand is for additional development, and 
to ensure compliance with the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
veteran and his representative have the right to submit 
additional evidence and argument in support of the matter 
addressed in this remand. 


		
	ALAN S. PEEVY
	Veterans Law Judge
	Board of Veterans' Appeals


 



